MEMORANDUM***
Jagbir Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (the “BIA”) order dismissing his motion to reopen. Singh similarly petitions for review of the BIA’s order dismissing his motion for reconsideration. This court consolidated Singh’s petitions.
We now dismiss Singh’s petitions for two reasons. First, we lack jurisdiction to review Singh’s contention that the BIA should have exercised its sua sponte power to reopen his deportation proceedings. See Abassi v. INS, 305 F.3d 1028, 1032 (9th Cir.2002). Second, Singh did not argue in his opening brief that the BIA erred in denying his motion for reconsideration. He thus waived any challenge to the BIA’s order denying reconsideration. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.